Citation Nr: 0724093	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  06-14 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Whether new and material evidence has been received 
to reopen the claim of service connection for a claimed 
left upper extremity disorder, to include scarring of the 
forearm and hand.  

2.  Entitlement to service connection for left lower 
extremity disorder, claimed as scarring.  

3.  Entitlement to service connection for a claimed 
neurologic disorder as the result of exposure to chemical 
and/or biological agents.  

4.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  

5.  Entitlement to an increased compensable rating the 
service-connected conversion reaction.  

6.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability 
(TDIU).  



REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to 
January 1967.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO rating decisions in August 2005 and 
December 2006.  

In April 2006, the RO issued a Statement of the Case 
(SOC) to the veteran.  Although one of the matters was 
listed as service connection for PTSD, the SOC did not 
specifically address this matter.  

By a rating action in December 2006, the RO denied the 
veteran's claims of service connection for PTSD and a 
neurologic disorder due to the exposure to chemical and 
biological agents and the claims for an increased rating 
for the service-connected conversion reaction and a TDIU 
rating.  

In a letter, dated on February 6, 2007, the RO informed 
the veteran that it had received his Notice of 
Disagreement and was enclosing an SOC.  

On February 8, 2007, the veteran had a videoconference 
hearing with the undersigned Veterans Law Judge.  In 
part, the veteran rendered testimony with respect to his 
claim of service connection for PTSD.  

On February 8, 2007, the RO apparently received a 
Substantive Appeal (VA Form 9) with respect to the issues 
of service connection for PTSD, service connection for a 
neurologic disorder due to the exposure to chemical and 
biological agents, an increased rating for the service-
connected conversion reaction and entitlement to a TDIU 
rating.  

Because it not clear from the record that the veteran 
received an appropriate SOC, the issues of service 
connection for claimed PTSD and a claimed neurologic 
disorder due to exposure to chemical and biological 
agents and an increased rating for the service-connected 
conversion reaction and entitlement to TDIU rating are 
addressed in the REMAND section of this document and are 
being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  



FINDINGS OF FACT

1.  In an unappealed rating decision in April 1967, the 
RO denied the veteran's original claim of service 
connection for a left upper extremity disorder manifested 
by scarring of the forearm and hand.  

2.  The additional evidence presented since the prior 
decision is cumulative or redundant of that previously of 
record and, by itself or in connection with evidence 
previously assembled, does not relate to an unestablished 
fact or raise a reasonable possibility of substantiating 
the claim of service connection.  

3.  The veteran is not shown to have manifested 
complaints or findings of a left lower extremity disorder 
in service or for many years thereafter.  

4.  The veteran is not shown to a current left leg 
condition due to any event or incident of his period of 
active service.  



CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen the claim of service connection for a left upper 
extremity disorder.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).  

2.  The veteran does not have a disability of the left 
lower extremity, including any manifested by scarring, 
due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110. 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of the matter of whether new and material evidence had 
been submitted to reopen the claim of service connection 
for a left upper extremity disorder and the claim of 
service connection a left lower extremity disorder.  

In letters, dated in February 2005 and September 2006, 
the RO informed the veteran that in order to establish 
service connection for the claimed disabilities, there 
had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and his agent of the 
following:  (1) the information and evidence that was or 
record and was not of record that was necessary to 
substantiate the veteran's claims; (2) the information 
and evidence that VA would seek to provide, such as 
records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by 
private health care providers; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to his claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession 
of the Federal government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified him of what to do if he had 
questions or needed assistance and provided a telephone 
number, computer site, and address where he could get 
additional information.  

With respect to service connection for a left upper 
extremity disorder, the veteran's original claim was 
denied by the RO in April 1967.  The veteran was notified 
of that decision, as well as his appellate rights; 
however, a timely NOD was not received.  

Accordingly, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.1103.  The veteran now applies to reopen his 
claim of service connection.  

In its February 2005 letter, the RO notified the veteran 
that in order to reopen a previously and finally 
disallowed claim, the law required the presentation of a 
evidence that was both new and material.  In so doing, 
the RO noted the deficits in the evidence as they existed 
in April 1967, as well as the types of evidence necessary 
to fill those deficits.  

Not only did the foregoing notices comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the RO granted the veteran time to develop the 
record.  

The veteran and his agent submitted argument in support 
of the veteran's appeal, and the RO received additional 
evidence, reflecting treatment by VA from June 2004 to 
April 2006 and a statement from the veteran's mother 
dated in June 2005.  As noted, in February 2007, the 
veteran had a videoconference hearing.  The transcript 
has been associated with the claims folder.  

In light of such development, the Board is of the opinion 
that the veteran has had ample opportunity to participate 
in the development of these issues of service connection.  

There is no reasonable possibility that further 
development would lead to any additional relevant 
evidence with respect to either issue on appeal.  Such 
development ensures the essential fairness of the 
decision; and, therefore, a decision on the merits of the 
appeal will not result in prejudice to the veteran.  

In evaluating this appeal, the Board is aware of the need 
to notify the veteran that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notification 
was accomplished in March, May, and September 2006.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his appeal.  It appears 
that all relevant evidence identified by the veteran has 
been obtained and associated with the claims folder.  In 
this regard, he has not identified any further 
outstanding evidence (that has not been sought by VA), 
which could be used to support his claim.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of these claims of service connection.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, 
established that a particular disease or injury resulting 
in disability was incurred coincident with active 
military, naval, or air service, or, if preexisting such 
service, was aggravated therein.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during 
such service, unless there is a finding that the increase 
in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(a) (2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  When the disease identity is 
established, there is no requirement of evidentiary 
showing of continuity.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  


1.  Left Upper Extremity

In April 1967, when the RO initially considered the 
original claim of service connection for a left upper 
extremity disorder, the evidence on file included the 
veteran's service medical records, a report of a February 
1967 VA examination and a January 1968 medical statement.  
The RO denied the claim of service connection based on 
this evidentiary record.  

As noted, that decision is final because the veteran did 
not file a timely appeal.  The veteran now requests that 
his claim of service connection be reopened.  

Generally, a claim which has been denied by the RO may 
not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered. 38 
U.S.C.A. § 7105.  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  

When a veteran seeks to reopen a final decision based on 
new and material evidence, the Board must first determine 
whether the veteran has, in fact, presented new and 
material evidence under 38 C.F.R. § 3.156.  

New evidence means existing evidence not previously 
submitted to VA decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

If new and material evidence is presented, the Board may 
then proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled.  See, Elkins 
v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record since the April 1967 
decision includes medical records reflecting the 
veteran's treatment by VA from June 2004 to May 2006, a 
June 2005 statement from the veteran's mother and the 
transcript of the May 2007 videoconference proceeding.  

This additional evidence was not previously before VA.  
However, it is basically cumulative in nature and 
repetitive of facts previously presented by the evidence.  

The statement of the veteran's mother and his recent 
hearing testimony again report that he had been 
hospitalized for injuries to his left hand during 
service, but these assertions were addressed by the RO 
decision.  As such, they equate to no more than the 
unsupported recitation of history and statements 
presented in connection with the original claim in 1967.  
The medical evidence does not present basis for finding 
that the veteran has current left arm disability due to 
an event or incident of his period of active service.  

Even when considered with the evidence previously of 
record, the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection for a left upper extremity disorder.  
Therefore, it is not sufficient to reopen the claim.  
Accordingly, that portion of the appeal is denied.  

In arriving at this decision, the Board recognizes that 
it decided this claim on a basis different from the RO.  
Although the RO reopened the claim and conducted a de 
novo review, that determination is not controlling on the 
Board.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Board does not have jurisdiction to consider a claim 
which was previously adjudicated unless new and material 
evidence is presented.  Therefore, it must conduct its 
own review to determine whether it has jurisdiction.  
Where, as here, the evidence is not new and material, a 
basis for reopening the claim has not been presented.  


2.  Left Lower Extremity

The veteran also asserts that he sustained an injury to 
the left lower extremity during service.  

In his brief, the veteran's agent argues that, in falling 
from a ladder in service, he injured his left upper 
extremity.  

In the alternative, the veteran also has stated that his 
left lower extremity problems are the result of the 
exposure to chemical and biological substances in 
service.  

These assertions notwithstanding, his service medical 
records are negative for any complaints or clinical 
findings referable to left lower extremity condition.  In 
fact, a related disorder was not clinically reported 
until June 2004.  

The veteran's mother also has suggested that he had been 
hospitalized for treatment of a left leg disorder in 
service.  However, the these statement are not supported 
by competent evidence verifying that an injury or 
hospitalization happened during that period of active 
duty.  

Moreover, there is no medical evidence to support the 
veteran's assertions of having a current left leg 
condition due to an event or incident of his period of 
service.  

The service records show that the veteran's primary 
duties were reported as being a motor vehicle operator 
and that he performed police and guard duties and worked 
as a messman.  

The record is similarly negative for any competent 
evidence showing exposure to chemical or biological 
substances during service.  In this regard, the National 
Personnel Records Center has stated that there was no 
record that he had been exposed to herbicides.  

Although the veteran is shown to have recently complained 
of tingling, numbness and pain, the VA neurologic 
consultations, including EMG and nerve conduction 
velocity testing, have been reported as being as normal.  
In fact, the VA consultant was unable to identify any 
neurologic basis for the veteran's complaints.  

Absent competent evidence of current disability due to 
service, service connection for a left lower extremity 
condition must be denied.  


3.  Additional Considerations

The only evidence in support of the claim are statements 
by the veteran and his mother.  As lay persons, however, 
they are only qualified to report on matters which are 
capable of lay observation.  They are not qualified to 
render opinions which require medical expertise, such as 
the diagnosis or cause of a particular disability.  38 
C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  



ORDER

As new and material evidence has not been presented to 
reopen the claim of service connection for left upper 
extremity disorder to include scarring of the forearm and 
hand, the appeal to this extent is denied.  

Service connection for left lower extremity disorder to 
include scarring is denied.  



REMAND

By a rating action in December 2006, the RO denied the 
veteran's claims of service connection for PTSD and a 
neurologic disorder due to the exposure to chemical and 
biological agents, the claim for an increased rating for 
the service-connected conversion reaction and the claim 
for a TDIU rating.  

As noted hereinabove, a letter, dated on February 6, 
2007, from the RO informed the veteran that it had 
received his NOD and that it was enclosing an SOC 
referable to these matters.  

However, the SOC provided to the Board since the recent 
hearing bears a date in July 2007.  Given the Substantive 
Appeal (VA Form 9) received on February 8, 2007, 
specifically expressed disagreement with the issues 
presented in the SOC, the Board finds that the veteran 
has perfected his appeal as to these matters.  
38 U.S.C.A. § 5107(b) (West 2006); 38 C.F.R. § 3.102 
(2006).  Therefore, jurisdiction has attached with 
respect to those issues.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2006).  

On the submitted VA Form 9, the veteran also indicated 
that he wished to appear for a hearing .  Since the 
veteran did not provide testimony about several of these 
matters at the recent videoconference hearing, his 
request for a hearing must be clarified.  

In addition, given the peculiar circumstances in this 
case, the Board finds that the veteran should be afforded 
an opportunity to present additional evidence to support 
these claims.  The RO must ensure that VA's duties 
respect to VCAA have been fulfilled.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran 
another letter with respect to VA's 
duties to assist him in the 
development of his claims for the 
following:  Service connection for 
PTSD; service connection for 
neurologic disorder due to exposure 
to chemical and biological agents; an 
increased rating conversion reaction; 
and entitlement to TDIU rating.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

Such letter must include, but is not 
limited to, the types of evidence 
necessary to support each of those 
claims, as well as the information 
necessary to identify the 
person/entity and location of the 
entity holding that evidence.  

2.  The RO should also clarify 
whether the veteran is requesting 
another hearing as to any matter 
currently on appeal.  If so, he 
should be scheduled for the requested 
hearing at his earliest convenience.  

3.  When all indicated development 
has been completed, the pending 
claims should be readjudicated in 
light of all the evidence of record.  
If any remaining benefit sought on 
appeal is not granted to the 
veteran's satisfaction, he and his 
representative must be furnished with 
a Supplemental Statement of the Case 
(SSOC).  They must be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to 
the Board for the purpose of appellate disposition.  By 
this remand, the Board intimates no opinion as to the 
final disposition of any unresolved matter.  

The veteran need take no action unless he is notified to 
do so.  It must be emphasized, however, that he has the 
right to submit any additional evidence and/or argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


